Citation Nr: 0826680	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for cardiac arrhythmia.  

2.	Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2007, the veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims folder, the Board finds that the 
issues on appeal must be remanded so that the RO may fully 
comply with the July 2007 Board Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that the RO was instructed, in pertinent 
part, to afford the veteran a VA medical examination to 
determine the etiology of cardiac arrhythmia and 
hypertension.  The veteran was treated for scarlet fever and 
pneumonia in service.  The Board remand specifically 
requested an opinion to determine whether the veteran's 
disabilities were etiologically related to or aggravated by 
scarlet fever and pneumonia.  

The record reflects that the veteran underwent a VA 
examination in November 2007.  The VA examiner opined that 
hypertension and cardiac arrhythmias were not related to 
scarlet fever.  A cardiologist also opined that the 
arrhythmias were not related to scarlet fever.  The examiners 
did not provide an opinion regarding whether or not the 
veteran's disabilities were related to the in-service episode 
of pneumonia as requested by the Board's July 2007 Remand.  

For the foregoing reasons, the Board finds that the November 
2007 VA examination report is inadequate and a remand for 
another medical examination and nexus opinion is warranted in 
this case. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialists to determine the 
etiology of the veteran's cardiac 
arrhythmias and hypertension.  The claims 
file must be made available to and 
reviewed by the specialists in conjunction 
with the examinations, and the examination 
reports should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialists 
should state whether the veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by service, 
including whether his disabilities are 
related to pneumonia for which he was 
treated for in service.  

2. The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


